DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The filing date of the present application is 05/01/2017.
This action is in response to amendments and/or remarks filed on 03/21/2021. In the current amendments. Claims 1-2, 10-11, 15-16, 19-20 and 22-24 have been amended and claims 3-4 and 17-18 have been cancelled. Claims 1-2, 5-16 and 19-24 are currently pending and have been examined. 
In response to amendments and/or remarks filed on 03/21/2021, the 35 U.S.C 112(b) rejection made in the previous Office Action has been withdrawn. 
In response to amendments and/or remarks filed on 03/21/2021, the 35 U.S.C 112(a) rejection made in the previous Office Action has been withdrawn. 

Claim Objections
Claims 1-2, 5-14 and 21-22 are objected to because of the following informalities:
Claims 1 and 10 recite “…geographical location by a player device” on line 2 then later recites “…recommendation module to a player device” on line 27. The second recitation of “a player device” should instead recite “the.  Appropriate correction is required.
Dependent claims 2, 5-9 and 21-22 are objected for dependency of independent claim 1. 
Dependent claims 11-14 are objected for dependency of independent claim 10. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 5-16 and 19-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The analysis of the claims will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019) (“2019 PEG”).
Regarding claim 1 (Currently Amended)
Step 1:  The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“providing music track recommendations for playing in a geographical location, the method comprising: receiving by an interpretation module from a biometric data corresponding to one or more users in a geographical location”

“receiving, by an interpretation module environmental data corresponding to the geographical location” 
This limitation, under its broadest reasonable interpretation in light of the specification, encompasses receiving environmental data corresponding to the geographical location as capable of being calculated in the mind.
 “analyzing, by the interpretation module, the biometric data received by the one or more biometric …from each one of the group of the one or more people in the geographic location and the environmental data corresponding to the geographical location”
This limitation, under its broadest reasonable interpretation in light of the specification, encompasses analyzing biometric data corresponds to the one or more people based on location as capable of being calculated in the mind.
“determining, by the interpretation module based at least in part on the analysis of the biometric data and the environmental data, an aggregate likeness index with respect to a current music track being played in the geographical location” 
This limitation, under its broadest reasonable interpretation in light of the specification, a human can make determination of the likeness in terms of score or ratings or metric of the user by analyzing the user’s mood or facial expression with respect to the current music track being played in a given geographical location. 
“and providing an instruction… relating to the current music track being played based on the determined aggregate likeness index”
This limitation, under its broadest reasonable interpretation in light of the specification, encompasses the creation in the mind of giving instruction of the current music track being played based on the determined opinion which can be analyze by the facial expression or mood of the user.   

Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “computer-executed”, “electrical biometric sensor… an environmental sensor”, “wherein the recommendation module resides in a recommendation engine and contains a processor having circuitry and logic that performs calculations and logic operations” and “the player device containing a processor having circuitry and logic that performs calculations and logic operations to play the music track;” as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim recites “providing one or more biometric sensors for sensing biometric data from one or more people: providing an environmental sensor for sensing environmental data corresponding to the geographical location…  receiving, by an interpretation module from the one or more electrical biometric sensors, biometric data sensed by the one or more electrical biometric sensors from each one of a group of one or more people in the geographical location,” as explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. See MPEP 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  

Regarding claim 2
Step 1:  The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein the instruction comprises a identifying a music track other than the current music track being played in the geographical location”
This limitation, under its broadest reasonable interpretation in light of the specification, encompasses the creation in the mind of recommending other music track to the end user while the current music track is being played in a given geographical location.

Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 

Regarding claim 5
Step 1:  The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein the biometric data comprises at least one of the group consisting of a physical characteristic, a physiological characteristic, a behavioral characteristic, and combinations thereof, the one or more people in the geographical location”
This limitation just places restrictions on the type of biometric data and doesn't change the fact that the underlying manipulations with the type of biometric data could be mental.

Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of 

Regarding claim 6
Step 1:  The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein the environmental data comprises at least one of the group consisting of location coordinates, data relating to weather conditions, visual data, audio data, ambient light, or ambient temperature, and combinations thereof”
This limitation just places restrictions on the type of environmental data and doesn't change the fact that the underlying manipulations with the type of environmental data could be mental.
Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements 

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 

Regarding claim 7
Step 1:  The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein determining the aggregate likeness index comprises analyzing the biometric data and the environmental data to output a prediction of the aggregate likeness index based on one or more learning models… wherein the training module analyzes training data to created the one or more learning models”


Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “having a processor having circuitry and logic that performs calculations and logic operation”, as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. 

Regarding claim 8
Step 1:  The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein determining the aggregate likeness index further comprises analyzing user data corresponding to the one or more people, wherein the user data comprises at least one of the group consisting of demographic information, social- 337651.am1economic information, location information, music preference information, listening history, social media activity, and combinations thereof.”
This limitation, under its broadest reasonable interpretation in light of the specification, a human can analyze biometric data and environmental data and make a determination of the likeness index which can be user ratings, scores or other metrics based upon at least one of the group consisting of demographic information, social- 337651.am1economic information, location information, music preference information, listening history, social media activity. 

Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.


Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 

Regarding claim 9
Step 1:  The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein the recommendation of the other music track is based on at least one of the following: an overall mood in the geographical location or the scene description corresponding to the geographical location”
This limitation, under its broadest reasonable interpretation in light of the specification, encompasses the creation in the mind of recommending other music track to the end user is based on the overall mood or the scene description corresponding to the geographical location.

Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. 

Regarding claim 10
Step 1:  The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“providing music track for playing in a geographical location…, the method comprising: receiving by an interpretation module from a biometric data corresponding to one or more users in a geographical location”
This limitation, under its broadest reasonable interpretation in light of the specification, encompasses the creation in the mind of recommending music track to the end user based on geographical location and a person’s emotional state.
 “receiving, by an interpretation module environmental data corresponding to the geographical location” 
This limitation, under its broadest reasonable interpretation in light of the specification, encompasses receiving environmental data corresponding to the geographical location as capable of being calculated in the mind.
“analyzing, by the interpretation module, the biometric data received by the one or more biometric …from each one of the group of the one or more people in the geographic location and the environmental data corresponding to the geographical location”

 “determining, by the interpretation module based at least in part on the analysis of the biometric data and the environmental data, an aggregate likeness index with respect to a current music track being played in the geographical location” 
This limitation, under its broadest reasonable interpretation in light of the specification, a human can make determination of the likeness in terms of score or ratings or metric of the user by analyzing the user’s mood or facial expression with respect to the current music track being played in a given geographical location. 
 “and providing an instruction… relating to the current music track being played based on the determined aggregate likeness index”
This limitation, under its broadest reasonable interpretation in light of the specification, encompasses the creation in the mind of giving instruction of the current music track being played based on the determined opinion which can be analyze by the facial expression or mood of the user.   
 “determining, by the interpretation module based at least in part on the analysis of the biometric data and the environmental data, an aggregate likeness index with respect to a current music track being played in the geographical location” 
This limitation, under its broadest reasonable interpretation in light of the specification, a human can make determination of the likeness in terms of score or 
 “a current scene description for the geographical location, wherein a scene description refers to a categorization of a geographical location based upon a collection of location-based characteristics;”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could identify a scene description for geographical location based on the type of activities that happens or categorized them based on the characteristic of the location. 
“and providing a music track based on the current scene description”
This limitation, under its broadest reasonable interpretation in light of the specification, encompasses the creation in the mind of providing music track recommendation based the current description by recognizing the current mood and atmosphere of the location or scene.   

Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “computer-executed”, “a player device”, “electrical biometric sensor… an environmental sensor”, “wherein the recommendation module resides in a recommendation engine and contains a processor having circuitry and logic that performs calculations and logic operations” and “the player device containing a processor having circuitry and logic that performs calculations and logic operations to play the music track;” as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim recites “providing one or more biometric sensors for sensing biometric data from one or more people: providing an environmental sensor for sensing environmental data corresponding to the geographical location…  receiving, by an interpretation module from the one or more biometric sensors, biometric data sensed by the one or more biometric sensors from each one of a group of” as explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. See MPEP 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  



Regarding claim 11
Step 1:  The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein determining the current scene description further comprises analyzing user data corresponding to each one of the group of the one or more people in the geographical location,”
This limitation, under its broadest reasonable interpretation in light of the specification, a human can analyze current scene description for each one of the group of the one or more people in the geographical location using observation and evaluation.  
“wherein determining the aggregate likeness index comprises analyzing the biometric data and the environmental data to output a prediction of the aggregate likeness index based on one or more learning models… wherein the training module analyzes training data to created the one or more learning models”
This limitation, under its broadest reasonable interpretation in light of the specification, a human can analyze biometric data and environmental data and make a determination of the likeness index which can be user ratings, scores or other metrics based upon learning model such as statistical model. 

Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “having a processor having circuitry and logic that performs calculations and logic operation”, as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Regarding claim 12
Step 1:  The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
 “wherein the biometric data comprises at least one of the group consisting of a physical characteristic, a physiological characteristic, a behavioral characteristic, and combinations thereof, of the one or more people in the geographical location”


Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 


Regarding claim 13
Step 1:  The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
 “wherein the environmental data comprises at least one of the group consisting of location coordinates, data relating to weather conditions, visual data, audio data, ambient light, or ambient temperature, and combinations thereof”
This limitation just places restrictions on the type of environmental data and doesn't change the fact that the underlying manipulations with the type of environmental data could be mental.

Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 

Regarding claim 14
Step 1:  The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
 “wherein the location-based characteristics comprise at least one of the group consisting of geographical coordinates in the geographical location, weather in the geographical location, ambient light in the geographical location, activity in the geographical location, activity of the one or more people in the geographical location, number of one or more people in the geographical location, presence of objects in the geographical location, and combinations thereof.”
This limitation just places restrictions on the current scene description and doesn't change the fact that the underlying manipulations with the current scene description could be mental.
Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 

Regarding claim 15
Step 1:  The claim recites a system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“providing music track for playing in a geographical location by a player device, the method comprising: receiving by an interpretation module from a biometric data corresponding to one or more users in a geographical location”
This limitation, under its broadest reasonable interpretation in light of the specification, encompasses the creation in the mind of recommending music track to the end user based on geographical location and a person’s emotional state.
“analyze the biometric data received from the one or more …from each one of the group of the one or more people in the geographical location and the environmental data corresponding to the geographical location”
This limitation, under its broadest reasonable interpretation in light of the specification, encompasses analyzing biometric data corresponds to the one or more people based on location as capable of being calculated in the mind by using observation and evaluation.
“and determine, based at least in part on the analysis of the biometric data and the environmental data, an aggregate likeness index with respect to a current music track being played in the geographical location, wherein the determined aggregate likeness 6I:\IBM\2874\37651\USM02132\2020-12-23_NFOA\37651.am3.docindex is based at least in part on processing in the interpretation module all the biometric data received by the one or more …biometric sensors from each one of the group of the one or more people in the geographical location”
This limitation, under its broadest reasonable interpretation in light of the specification, a human can make determination of the likeness in terms of score or 
 “receive the determined aggregate likeness index and provide a recommendation instruction to the …relating to the current music track being played based on the determined aggregate likeness index.”
This limitation, under its broadest reasonable interpretation in light of the specification, a human can receive aggregate likeness of index by observation and then provide recommendation relating to the current music being played. 

Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “computer-executed”, “biometric sensor… an environmental sensor”, “wherein the recommendation module resides in a recommendation engine and contains a processor having circuitry and logic that performs calculations and logic operations” and “the player device containing a processor having circuitry and logic that performs calculations and logic operations to play the music track;” as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the 

Step 2B: The claim recites “providing one or more biometric sensors for sensing biometric data from one or more people: providing an environmental sensor for sensing environmental data corresponding to the geographical location…  receive, from one or more electrical biometric sensors, biometric data sensed by the one or more electrical biometric sensors from each one of a group of one or more people in the geographical location; receive, from an electrical environmental sensor, environmental data corresponding to the geographical location;” as explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. See MPEP 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
Regarding claim 16
Step 1:  The claim recites a system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
 “wherein the recommendation instruction comprises a recommendation for a music track other than the current music track being played …in the geographical location”


Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “by the player device”, as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 

Regarding claim 19
Step 1:  The claim recites a system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“analyzing the biometric data and the environmental data to output a prediction of the aggregate likeness index based on one or more learning models”
This limitation, under its broadest reasonable interpretation in light of the specification, encompasses the creation in the mind of analyzing the biometric data and environmental data is based on a learning model such as statistical model.   
“wherein determining the determined aggregate likeness index comprises …analyze the biometric data and the environmental data to output a prediction of the determined aggregate likeness index based on the one or more learning models.”
This limitation, under its broadest reasonable interpretation in light of the specification, a human can analyze data and environmental data of an output prediction to determined aggregate likeness of index by using observation and evaluation.   

Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract “processor having circuitry and logic, the training module having non-transitory, computer readable memory containing programming instructions that are configured to cause the training processor… wherein the programming instructions that when executed by the interpretation processing device are configured to cause the interpretation processor device”, as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 



Regarding claim 20
Step 1:  The claim recites a system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein determining the aggregate likeness index further comprises… user data corresponding to each one of the group of the one or more people in the geographical location, wherein the user data comprises at least one of the group consisting of demographic information, social-economic information, location information, music preference information, listening history, social media activity, and combinations thereof.”
This limitation, under its broadest reasonable interpretation in light of the specification, encompasses the creation in the mind of determining the opinion by analyzing the user’s mood, emotional state based on facial expression.    
Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “programming instructions when executed by the interpretation processor device are configured to cause the interpretation processor device to analyze”, as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 

Regarding claim 21
Step 1:  The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein determining the aggregate likeness index comprises comparing the biometric data and the environmental data to values...”
This limitation, under its broadest reasonable interpretation in light of the specification, a human can compare biometric data with environmental data by simply observing one another.    
 
Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “…group consisting of memory, tables, cache, and combinations thereof”, as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 

Regarding claim 22
Step 1:  The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein the one or more electrical biometric sensors comprise at least one of the group consisting of a pressure sensor, a motion sensor, a pulse rate sensor, a temperature sensor, a microphone, a camera, and combinations thereof; and the electrical environmental sensor comprises at least one of the group consisting of a global positioning system, a weather collection system, a camera, a microphone, a photosensor, a temperature sensor, and combinations thereof.”
This limitation just places restrictions on the type of biometric sensors and doesn't change the fact that the underlying manipulations with the type of biometric sensors could be mental.
 
Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “wherein the one or more electrical biometric sensors comprise at least one of the group consisting of a pressure sensor, a motion sensor, a pulse rate sensor, a temperature sensor, a microphone, a camera, and combinations thereof; and the electrical environmental sensor comprises at least one of the group consisting of a global positioning system, a weather collection system, a camera, a microphone, a photosensor, a temperature sensor, and combinations thereof”, as drafted, is reciting generic computer components. 

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 


Regarding claim 23
Step 1:  The claim recites a system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein determining the aggregate likeness index comprises comparing the biometric data and the environmental data to values...”
“wherein determining the aggregate likeness index comprises …to compare the biometric data and the environmental data to values saved in at least one of the group consisting of memory, tables, cache, and combinations thereof.” 
This limitation, under its broadest reasonable interpretation in light of the specification, a human can compare biometric data with environmental data by simply observing one another.    
 
Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “programming instructions when executed by the interpretation processor device are configured to cause the interpretation processor device …group consisting of memory, tables, cache, and combinations thereof”, as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to 



Regarding claim 24
Step 1:  The claim recites a system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein the one or more electrical biometric sensors comprise at least one of the group consisting of a pressure sensor, a motion sensor, a pulse rate sensor, a temperature sensor, a microphone, a camera, and combinations thereof; and the environmental sensor comprises at least one of the group consisting of a global positioning system, a weather collection system, a camera, a microphone, a photosensor, a temperature sensor, and combinations thereof.”
This limitation just places restrictions on the type of biometric sensors and doesn't change the fact that the underlying manipulations with the type of biometric sensors could be mental.
 
Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an “wherein the one or more biometric sensors comprise at least one of the group consisting of a pressure sensor, a motion sensor, a pulse rate sensor, a temperature sensor, a microphone, a camera, and combinations thereof; and the environmental sensor comprises at least one of the group consisting of a global positioning system, a weather collection system, a camera, a microphone, a photosensor, a temperature sensor, and combinations thereof.”, as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-6, 8-10, 12-15 and 20, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Chong et al. (US 2016/0371372 A1) in view of Ingrassia et al. (US 2011/0295843 A1). 

Regarding claim 1 (Currently Amended)
Chong teaches a computer-executed method for providing music track (abstract “A method implemented by a mobile device for music recommendation to a user of the mobile device”) for playing in a geographical location by a player device, (para [0037] “The situational model component includes: (1) a situational model specifying current locations, time relation, motion status, active relationships, current activity” Examiner notes that player device in Chong is a smartphone or mobile device see para [0025] “While music recommendation is mostly discussed in the context of a mobile communications device such as a Smartphone, it may be implemented on any portable electronic device capable of playing music (e.g., portable media player, tablet computer, wrist computer, etc.).”)
the method comprising: providing one or more electrical biometric sensors for sensing biometric data from one or more people: (abstract “the method comprising acquiring one or more measurements from at least one biometric sensor to obtain biometric information of the user”)
providing an electrical environmental sensor for sensing environmental data (para [0032] “By utilizing the sensor fusion platform 103, raw data collected from the motion and wearable sensors 101 and 102 can be inferred into various physical and wellness categories such as sitting, walking, running, driving, anxiety, stress, fatigue, etc.”) corresponding to the geographical location: (para [0037] “The situational model component includes: (1) a situational model specifying current locations, time relation, motion status, active relationships, current activity”)
(para [0046] “Mobile device 500 may comprise a processor 520 (which may be referred to as a central processor unit or CPU) that is in communication with memory devices including secondary storage 521, read only memory (ROM) 522, and random access memory (RAM) 523.”) from the one or more electrical biometric sensors, (abstract “the method comprising acquiring one or more measurements from at least one biometric sensor to obtain biometric information of the user”)
biometric data sensed by the one or more electrical biometric sensors from each one of a group of one or more people in the geographical location, (para [0037] “The situational model component includes: (1) a situational model specifying current locations, time relation, motion status, active relationships, current activity”)
wherein the interpretation module resides in a recommendation engine and contains a processor having circuitry and logic that performs calculations and logic operations; (para [0046] “Mobile device 500 may comprise a processor 520 (which may be referred to as a central processor unit or CPU) that is in communication with memory devices including secondary storage 521, read only memory (ROM) 522, and random access memory (RAM) 523. The processor 520 may be implemented as one or more general purpose CPU chips, one or more cores (e.g., a multi-core processor), one or more application specific integrated circuits (ASICs) and/or one or more digital signal processors (DSPs).”)
receiving, by the interpretation module from the electrical environmental sensor, (para [0029] “The biometric sensors may be embedded on the mobile device, or coupled wired or wirelessly to the mobile device through third-party wellness wearable devices… Body biometrics of the user may change when the user engages in different activities or enters different environments.”)
environmental data corresponding to the geographical location; (para [0037] “The situational model component includes: (1) a situational model specifying current locations, time relation, motion status, active relationships, current activity”)
analyzing, by the interpretation module, (para [0046] “Mobile device 500 may comprise a processor 520 (which may be referred to as a central processor unit or CPU) that is in communication with memory devices including secondary storage 521, read only memory (ROM) 522, and random access memory (RAM) 523.”) the biometric data received by the one or more electrical biometric sensors from each one of the group of the one or more people in the geographic location (para [0029] “The biometric sensors may be embedded on the mobile device, or coupled wired or wirelessly to the mobile device through third-party wellness wearable devices… Body biometrics of the user may change when the user engages in different activities or enters different environments.”)
and the environmental data corresponding to the geographical location; (para [0037] “The situational model component includes: (1) a situational model specifying current locations, time relation, motion status, active relationships, current activity”)
determining by the interpretation module, (para [0046] “Mobile device 500 may comprise a processor 520 (which may be referred to as a central processor unit or CPU) that is in communication with memory devices including secondary storage 521, read only memory (ROM) 522, and random access memory (RAM) 523.”)
based at least in part on the analysis of the biometric data (para [0041] “The method 200 starts in step 210, in which a music recommendation system (e.g., the system 100) may acquire one or more measurements to obtain motion and biometric data from sensing entities (e.g., the sensors 101 and 102 which may include motion sensors and biometric sensors). In step 220, the motion data and biometric information may be fed into the sensor fusion platform 103. In step 230, the system 100 may determine a vector of feature values and biometric feature values from various sources.”)
and the environmental data, (Examiner notes that the sensor fusion platform 103 and the life index identifier 104 analyze the biometric data and environmental data see para [0033] “The sensor fusion platform 103 and the life index identifier 104 work together to accept sensor data from sensors 101 and 102 in a mobile device.” Also see para [0034] “By using the context awareness platform 105 to learn and understand music preferences of the user 110 in each physical and wellness category which is identifiable by the life index identifier 104,”)
…
wherein the recommendation module resides in a recommendation engine and contains a processor having circuitry and logic that performs calculations and logic operations; (para [0046] “The processor 520 may be implemented as one or more general purpose CPU chips, one or more cores (e.g., a multi-core processor), one or more application specific integrated circuits (ASICs) and/or one or more digital signal processors (DSPs).”)
…
a player device containing a processor having circuitry and logic that performs calculations and logic operations to play the music track. (Para [0046] “Mobile device 500 may be referred to as a central processor unit or CPU) that is in communication with memory devices including secondary storage 521, read only memory (ROM) 522, and random access memory (RAM) 523. The processor 520 may be implemented as one or more general purpose CPU chips, one or more cores (e.g., a multi-core processor), one or more application specific integrated circuits (ASICs) and/or one or more digital signal processors (DSPs).”)
Chong does not teach an aggregate likeness index with respect to a current music track being played in the geographical location, 
wherein the determined aggregate likeness index is based at least in part on processing in the interpretation module all the biometric data received by the2 37651 .am2 one or more electrical biometric sensors from each one of the group of the one or more people in the geographical location; 
receiving, by a recommendation module from the interpretation module, the determined aggregate likeness index, 
…
and providing an instruction from the recommendation module to the player device relating to the current music track being played based on the determined aggregate likeness index. 
Ingrassia teaches an aggregate likeness index with respect to a current music track being played in the geographical location, (Examiner interprets aggregate likeness as rating music track see para [0044] “for example, a user rating for each song (i.e., an indication of a degree of preference for the particular Song) as well as the user's preferences in terms of musical properties, such as song genres, rhythms, tempos, lyrics, instruments, and the like… For example, media player 204 can provide a graphical user interface (GUI) for manually editing the music preferences. In another embodiment, music preferences can be generated based on user interactions with Songs as they are being played. That is, as the user interacts with Songs played as a soundtrack, the music preferences can be automatically modified according to preferences revealed by the interactions. For example, in response to interactions such as selecting a song, repeating a song, turning up the Volume, etc., the music preferences can be updated to indicate that user 202 likes that song. In another example, in response to user inter actions such as skipping a song, turning down the Volume, etc., the music preferences can be updated to indicate that the user dislikes that song.”)
wherein the determined aggregate likeness index is based at least in part on processing in the interpretation module all the …data received by the2 37651 .am2 one or more …sensors from each one of the group of the one or more people in the geographical location; (para [0038] “Context can be observed explicitly by, for example, asking the user to describe or tag the situation, and implicitly, by collecting relevant sensor readings… A more practical and desirable context-aware system is one that can automatically suggest relevant tags based on location, time, activity, and other sensor values. Another important piece of context for music is the emotional State of the listener.”)
receiving, by a recommendation module from the interpretation module, the determined aggregate likeness index, (Examiner interprets aggregate likeness as rating music track see para [0037] “Personalization can be achieved by explicitly requesting user ratings and/or implicitly collecting purpose related observations (which can be a preferred approach when it is desired to be as transparent to the user as possible). For example, users can rate music tracks during listening and these ratings can be directly applicable for music recommendation. As another example, if a user previously liked a track in a given situation, the same track and other similar tracks can be expected to be good recommendations when the same user and situation are encountered the next time. Respectively, if the user disliked or skipped a track, artists like it should not be recommended again.”)
…
and providing an instruction from the recommendation module to the player device (para [0044] “For example, media player 204 can provide a graphical user interface (GUI) for manually editing the music preferences.”) relating to the current music track being played based on the determined aggregate likeness index. (Para [0041] “Data analysis (or reason for listening) module 104 can provide music content context-aware music recommendations, i.e., Suggestions of music to be listened in the user's current situation. The recommendations can be based upon given observations of the user, music content, and context features” also see para [0064] “The context filter can include a characterization of those song attributes predicted to be most likely to be found acceptable to the user in the intended context. The characterization can include those weighted attributes of media items, Such as songs, corresponding to the context. The weighted attributes can then be compared against metadata that can provide some estimation of the likelihood that a user will find a particular song acceptable for the intended context. The context filter can be used at 908 to recommend songs to be included in the context aware playlist by filtering songs included in a database of songs to determine those most likely to be found acceptable to the user during the intended context.”)
Chong and Ingrassia are analogous art because they are both directed to music recommendations. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chong to incorporate the teaching of Ingrassia in order to have a dynamic generation of contextual playlist. 
One of ordinary skill in the art would have been motivated to make this modification in order to provide an improved automated playlist generator when they are generated by knowledgeable human listeners and make the playlist more interesting and enjoyable as disclosed by Ingrassia (para [0004] “None of these conventional automated playlist generation mechanisms take into account the many human factors involved in making a playlist enjoyable and interesting. Playlists are more than just collections of media files. The juxtaposition of artists, styles, themes and mood may make the whole greater than the sum of its parts. As described above, conventional automated playlist generators typically generate playlists using simple criteria Such as acoustic similarity, random selection within a genre, alphabetical by title, and so on. These simple criteria tend to result in playlists that lack the interesting juxtapositions of songs, i.e., they lack the “human element' expected and desired by listeners. As such, playlists generated by conventional automated playlist generators tend to be less appealing and interesting than those generated by knowledgeable human listeners.”).
Regarding claims 10 and 15
	Claim 10 is a method claim corresponding to method claim 1 and is rejected for the same reasons as given in the rejection of claim 1. 
Claim 15 is a system claim corresponding to method claim 1 and is rejected for the same reasons as given in the rejection of claim 1.

Regarding claim 2 (Currently Amended)
Chong in view of Ingrassia teaches claim 1.
Ingrassia further teaches wherein the instruction comprises identifying a music track other than the current music track being played in the geographical location. (Para [0037] “For example, users can rate music tracks during listening and these ratings can be directly applicable for music recommendation. As another example, if a user previously liked a track in a given situation, the same track and other similar tracks can be expected to be good recommendations when the same user and situation are encountered the next time.” Also see para [0052] “For example, assume user 202 has configured a system setting to specify a preference for a happy mood. Assume further that it has been determined that user 202 is currently in a sad mood. In this situation, playlist engine 100 can be configured to generate a playlist that includes songs predefined as likely to induce a happy mood. Alternatively, playlist engine 100 can be configured to randomly change the genre of songs included in a playlist, and to determine whether the user's mood has changed in response.”)
Chong and Ingrassia are analogous art because they are both directed to music recommendations. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chong to incorporate the teaching of Ingrassia in order to have a dynamic generation of contextual playlist. 
One of ordinary skill in the art would have been motivated to make this modification in order to provide an improved automated playlist generator when they are generated by knowledgeable human listeners and make the playlist more interesting and enjoyable as disclosed by Ingrassia (para [0004] “None of these conventional automated playlist generation mechanisms take into account the many human factors involved in making a playlist enjoyable and interesting. Playlists are more than just collections of media files. The juxtaposition of artists, styles, themes and mood may make the whole greater than the sum of its parts. As described above, conventional automated playlist generators typically generate playlists using simple criteria Such as acoustic similarity, random selection within a genre, alphabetical by title, and so on. These simple criteria tend to result in playlists that lack the interesting juxtapositions of songs, i.e., they lack the “human element' expected and desired by listeners. As such, playlists generated by conventional automated playlist generators tend to be less appealing and interesting than those generated by knowledgeable human listeners.”).
Regarding claim 16
	Claim 16 is a system claim corresponding to method claim 2 and is rejected for the same reasons as given in the rejection of claim 2. 

Regarding claim 5
Chong in view of Ingrassia teaches claim 1.
Chong further teaches wherein the biometric data comprises at least one of the group consisting of a physical characteristic, a physiological characteristic, a behavioral characteristic, and combinations thereof, of a user. (Para [0028] “There may be sensors that collect physical motion data, or biometric information or data, or both. Exemplary biometric information includes skin temperature, heart rate patterns, perspiration level, etc. The biometrics information of the users can be obtained based on the data collected from biometric sensors. Examples of biometric sensors include, but are not limited to, temperature sensor, heart rate sensor, Sweat Sensor, etc.”)
Regarding claim 6
Chong in view of Ingrassia teaches claim 1.
Chong further teaches wherein the environmental data comprises at least one of the group consisting of location coordinates, data relating to weather conditions, visual data, audio data, ambient light, or ambient temperature, and combinations thereof. (Para [0037] “The situational model component includes: (1) a situational model specifying current locations[corresponds to location coordinates], time relation, motion status, active relationships, current activity” also the see para [0051] “The sensors 560 may include accelerometers, magnetometers, gyroscopes, pressure sensors, and/or a Global Positioning System (GPS) device as examples. The sensors 560 provide sensor data to the processor 520.”)

Regarding claim 8
Chong in view of Ingrassia teaches claim 1.
Ingrassia further teaches wherein determining the aggregate likeness index further comprises analyzing user data corresponding to the one or more people, wherein the user data comprises at least one of the group consisting of demographic information, (para [0063] “In the described embodiment, user data can include user preferences in music, sport, art as well as, physical attributes such as age, gender, and demographic data as well as any other data deemed appropriate for aiding in characterizing the user”)
social-economic information, location information, (para [0049] “and if, the specifics of the context changes as indicated by sensor data, location data, user provided data, and so on. For example, if user 202 starts off the day by deciding to take a jog, then user 202 can request a playlist consistent with a jogging context.”) music preference information, (para [0044] “For example, media player 204 can provide a graphical user interface (GUI) for manually editing the music preferences. In another embodiment, music preferences can be generated based on user interactions with Songs as they are being played.” And also see para [0045] “For example, if a user frequently selects a particular song while playing a sport, the music preferences can be modified to store a positive association between the selected Song and the activity of playing the sport”) listening history, social media activity, and combinations thereof.
Chong and Ingrassia are analogous art because they are both directed to music recommendations. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chong to incorporate the teaching of Ingrassia in order to have a dynamic generation of contextual playlist. 
One of ordinary skill in the art would have been motivated to make this modification in order to provide an improved automated playlist generator when they are generated by knowledgeable human listeners and make the playlist more interesting and enjoyable as disclosed by Ingrassia (para [0004] “None of these conventional automated playlist generation mechanisms take into account the many human factors involved in making a playlist enjoyable and interesting. Playlists are more than just collections of media files. The juxtaposition of artists, styles, themes and mood may make the whole greater than the sum of its parts. As described above, conventional automated playlist generators typically generate playlists using simple criteria Such as acoustic similarity, random selection within a genre, alphabetical by title, and so on. These simple criteria tend to result in playlists that lack the interesting juxtapositions of songs, i.e., they lack the “human element' expected and desired by listeners. As such, playlists generated by conventional automated playlist generators tend to be less appealing and interesting than those generated by knowledgeable human listeners.”).).

Regarding claim 20
	Claim 20 is a system claim corresponding to method claim 8 and is rejected for the same reasons as given in the rejection of claim 8. 

Regarding claim 9
Chong in view of Ingrassia teaches claim 2. 
Chong further teaches wherein the recommendation of the other music track is based on at least one of the following: an overall mood in the geographical location (para [0035] “The mood classifier 108 may be implemented as a table of possible moods (or emotional states) that can be used to classify each of the songs or audio files. These moods could include happy, ecstatic, content, sad, depressed, nervous, angry, bored, tired, hyper, excited, grumpy, aggressive, etc.”) 
Ingrassia further teaches wherein the recommendation of the other music track is based on at least one of the following: …or the scene description corresponding to the geographical location. (Para [0055] “Using the “at the beach” column (I=1) as an example, assume that either explicitly or implicitly, analysis module 104 has determined that user 202 is currently or is planning on being “at the beach' (context="at the beach'). Once the context determination is complete, analysis module 104 can notify recommender module 106 of the result. Recommender module 106 can respond by querying data array 300 in order to determine appropriate music to be included in any playlist for “at the beach' using data encoded in column I=1.”)
Chong and Ingrassia are analogous art because they are both directed to music recommendations. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chong to incorporate the teaching of Ingrassia in order to have a dynamic generation of contextual playlist. 
One of ordinary skill in the art would have been motivated to make this modification in order to provide an improved automated playlist generator when they are generated by knowledgeable human listeners and make the playlist more interesting and enjoyable as disclosed by Ingrassia (para [0004] “None of these conventional automated playlist generation mechanisms take into account the many human factors involved in making a playlist enjoyable and interesting. Playlists are more than just collections of media files. The juxtaposition of artists, styles, themes and mood may make the whole greater than the sum of its parts. As described above, conventional automated playlist generators typically generate playlists using simple criteria Such as acoustic similarity, random selection within a genre, alphabetical by title, and so on. These simple criteria tend to result in playlists that lack the interesting juxtapositions of songs, i.e., they lack the “human element' expected and desired by listeners. As such, playlists generated by conventional automated playlist generators tend to be less appealing and interesting than those generated by knowledgeable human listeners.”).

Regarding claim 12
Chong in view of Ingrassia teaches claim 10.
Chong further teaches wherein the biometric data comprises at least one of the group consisting of a physical characteristic, a physiological characteristic, a behavioral characteristic, and combinations thereof, of a user. (Para [0028] “There may be sensors that collect physical motion data, or biometric information or data, or both. Exemplary biometric information includes skin temperature, heart rate patterns, perspiration level, etc. The biometrics information of the users can be obtained based on the data collected from biometric sensors. Examples of biometric sensors include, but are not limited to, temperature sensor, heart rate sensor, Sweat Sensor, etc.”)
Regarding claim 13
Chong in view of Ingrassia teaches claim 10.
Chong further teaches wherein the environmental data comprises at least one of the group consisting of location coordinates, data relating to weather conditions, visual data, audio data, ambient light, or ambient temperature, and combinations thereof.(Para [0037] “The situational model component includes: (1) a situational model specifying current locations, time relation, motion status, active relationships, current activity”)
Regarding claim 14 
Chong in view of Ingrassia teaches claim 10.
Ingrassia further teaches wherein the location-based characteristics comprise at least one of the group consisting of geographical coordinates in the5 37651.am2 geographical (para [0039] “in addition to the user's physical and emotional state, the user's physical location can also play a role in providing the personalized context aware playlist. Outdoors location is precisely available with a built-in GPS receiver.”)
weather in the geographical location, ambient light in the geographical location, activity in the geographical location, activity of the one or more people in the geographical location, (para [0045] “One such situational factor may be the user's current activity within the real world. For example, if a user frequently selects a particular song while playing a sport, the music preferences can be modified to store a positive association between the selected Song and the activity of playing the sport.”)
number of one or more people in the geographical location, presence of objects in the geographical location, and combinations thereof.
Chong and Ingrassia are analogous art because they are both directed to music recommendations. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chong to incorporate the teaching of Ingrassia in order to have a dynamic generation of contextual playlist. 
One of ordinary skill in the art would have been motivated to make this modification in order to provide an improved automated playlist generator when they are generated by knowledgeable human listeners and make the playlist more interesting and enjoyable as disclosed by Ingrassia (para [0004] “None of these conventional automated playlist generation mechanisms take into account the many human factors involved in making a playlist enjoyable and interesting. Playlists are more than just collections of media files. The juxtaposition of artists, styles, themes and mood may make the whole greater than the sum of its parts. As described above, conventional automated playlist generators typically generate playlists using simple criteria Such as acoustic similarity, random selection within a genre, alphabetical by title, and so on. These simple criteria tend to result in playlists that lack the interesting juxtapositions of songs, i.e., they lack the “human element' expected and desired by listeners. As such, playlists generated by conventional automated playlist generators tend to be less appealing and interesting than those generated by knowledgeable human listeners.”).


Regarding claim 21
Chong in view of Ingrassia teaches claim 1.  
Chong further teaches biometric data… (para [0041] “The method 200 starts in step 210, in which a music recommendation system (e.g., the system 100) may acquire one or more measurements to obtain motion and biometric data from sensing entities (e.g., the sensors 101 and 102 which may include motion sensors and biometric sensors). In step 220, the motion data and biometric information”)
Ingrassia further teaches wherein determining the aggregate likeness index comprises comparing the …data and the environmental data to values saved (para [0057] “In addition to filtering a database for songs that match a particular context profile, a reverse filtering operation can also be performed in order to determine those context(s) of use for which a particular song is most appropriate… For example, as shown in FIG. 5, song 502 having an unclassified context with regards to user 202 can be analyzed by media analysis module 222 for associated metadata 504 that can be represented by metadata vector M={metrics,}. Metadata 504 (or more specifically metadata vector M) can then be “reverse' filtered by filter module 506 as part of media analysis module 104 by comparing to context space 400 where a context, or contexts, can be assigned to Song 502 based upon how closely metadata 504 matches each context representation.”) in at least one of the group consisting of memory, tables, cache, and combinations thereof. (Examiner notes that the metadata are saved in memory see para [0068] “The media player 1200 stores media data pertaining to media items in a file system 1204 and a cache 1206. The file system 1204 is, typically, a storage disk or a plurality of disks. The file system 1204 typically provides high capacity storage capability for the media player 1200. However, since the access time to the file system 1204 is relatively slow, the media player 1200 can also include a cache 1206. The cache 1206 is, for example, Random-Access Memory (RAM) provided by semiconductor memory.”)
Chong and Ingrassia are analogous art because they are both directed to music recommendations. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chong to incorporate the teaching of Ingrassia in order to have a dynamic generation of contextual playlist. 
Ingrassia (para [0004] “None of these conventional automated playlist generation mechanisms take into account the many human factors involved in making a playlist enjoyable and interesting. Playlists are more than just collections of media files. The juxtaposition of artists, styles, themes and mood may make the whole greater than the sum of its parts. As described above, conventional automated playlist generators typically generate playlists using simple criteria Such as acoustic similarity, random selection within a genre, alphabetical by title, and so on. These simple criteria tend to result in playlists that lack the interesting juxtapositions of songs, i.e., they lack the “human element' expected and desired by listeners. As such, playlists generated by conventional automated playlist generators tend to be less appealing and interesting than those generated by knowledgeable human listeners.”).

Regarding claim 23
Claim 23 is a system claim corresponding to method claim 21 and is rejected for the same reasons as given in the rejection of claim 21.

Regarding claim 22 (Currently Amended)
Chong in view of Ingrassia teaches claim 1.  
Chong further teaches wherein the one or more electrical biometric sensors comprise at least one of the group consisting of a pressure sensor, a motion sensor, (para [0030] “Similarly, physical motion of the users can be obtained based on the data collected from motion sensors. Examples of motion sensors include, but are not limited to, accelerometers, gyroscopes, pressure sensors, etc. The motion sensors may be embedded on the mobile device, or be coupled to the mobile device wired or wirelessly.”)
a pulse rate sensor, a temperature sensor, (para [0028] “The biometrics information of the users can be obtained based on the data collected from biometric sensors. Examples of biometric sensors include, but are not limited to, temperature sensor, heart rate sensor, SWeat Sensor, etc.”) a microphone, a camera, and combinations thereof; 
and the electrical environmental sensor comprises at least one of the group consisting of a global positioning system, (para [0051] “The sensors 560 may include accelerometers, magnetometers, gyroscopes, pressure sensors, and/ or a Global Positioning System (GPS) device as examples. The sensors 560 provide sensor data to the processor 520.”) a weather collection system, a camera, a microphone, a photosensor, a temperature sensor, and combinations thereof.  

Regarding claim 24
	Claim 24 is a system claim corresponding to method claim 22 and is rejected for the same reasons as given in the rejection of claim 22. 

Claims 7, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chong et al. (US 2016/0371372 A1) in view of Ingrassia et al. (US 2011/0295843 A1) and further in view of GARTEN et al. (2015/0297109 A1). 
Regarding claim 7 (Currently Amended)
Chong in view of Ingrassia teaches claim 1.
Chong further teaches …and having a processor having circuitry and logic that performs calculations and logic operations, (para [0046] “Mobile device 500 may comprise a processor 520 (which may be referred to as a central processor unit or CPU) that is in communication with memory devices including secondary storage 521, read only memory (ROM) 522, and random access memory (RAM) 523. The processor 520 may be implemented as one or more general purpose CPU chips, one or more cores (e.g., a multi-core processor), one or more application specific integrated circuits (ASICs) and/or one or more digital signal processors (DSPs).”)
Chong in view of Ingrassia does not teach wherein determining the aggregate likeness index comprises analyzing the biometric data and the environmental data to output a prediction of the aggregate likeness index based on one or more learning3 37651.am2 models created by a training module residing in the recommendation engine
…
wherein the training module analyzes training data to create the one or more learning models.
GARTEN teaches wherein determining the aggregate likeness index comprises analyzing the biometric data and the environmental data to output a prediction of the aggregate likeness index (para [0184] “Phil listens to his music while wearing an EEG tracking device which actively scans his brainwave patterns while he listens. (INPUT) As the tracks play, Phil's brainwave scanner detects his emotional states for each song (INPUT)… [0186] An algorithm residing either in Phil's mobile device or located in the cloud detects when Phil has a positive emotional response to a song (INPUT PROCESS)… [0187] The song is automatically tagged as one of Phil's favourites (PROCESS)”) based on one or more learning3 37651.am2 models created by a training module residing in the recommendation engine (claim 1 “…a machine learning engine to transform the set of sonic features, the set of biological features, the set of metadata, and the set of user attributes into, for each epoch of music, a set of categories that the respective epoch belongs to using one or more predictive models to predict a user reaction of music; and (d) a music recommendation engine configured to provide at least one music recommendation based on the set of labels or classes.”)
…
wherein the training module analyzes training data to create the one or more learning models. (Para [0071] “This invention also may add EEG data of the user as additional training data to songs that have been labelled by the user as evoking a particular emotion, through the user self-reporting the emotion either through the above questions, or by tagging a song manually.”)
Chong, Ingrassia and GARTEN are analogous art because they are all directed to recommending music. 
Chong in view of Ingrassia to incorporate the teaching of GARTEN in order to have a system that recommends a particular song associated with the same emotion presently being experienced by the user. 
One of ordinary skill in the art would have been motivated to make this modification in order to provide an electroencephalogram (EEG) that detects electrical activity in the brain to recommends music based on current emotional state of the user and desired state of the user as recognized by GARTEN (para [0005]).
Regarding claim 11
	Claim 11 is a system claim corresponding to method claim 7 and is rejected for the same reasons as given in the rejection of claim 11. 

Regarding claim 19 (Currently Amended)
Chong in view of Ingrassia teaches claim 15.
Chong in view of Ingrassia does not teach wherein the recommendation engine further comprises a training module containing a training processor having circuitry and logic, the training module having non-transitory, computer readable memory containing programming instructions that are configured to cause the training processor to analyze training data to create one or more learning modules, and wherein determining the determined aggregate likeness index comprises programming instructions when executed by the interpretation processor device are configured to cause the interpretation processor device to analyze the biometric data and the environmental the one or more learning models.
GARTEN teaches wherein the recommendation engine further comprises a training module containing a training processor having circuitry and logic, (para [0006] “The system may have at least one processor configured to provide: a music processor to segment the music data into a plurality of time epochs of music, each epoch of music linked to a time stamp;”)
the training module having non-transitory, computer readable memory containing programming instructions that are configured to cause the training processor to analyze training data to create one or more learning modules, (claim 1 “An intelligent music system comprising: (a) at least one bio-signal sensor configured to capture bio-signal sensor data from at least one user; (b) an input receiver configured to receive music data and the bio-signal sensor data, the music data and the bio signal sensor data being temporally defined such that the music data corresponds temporally to at least a portion of the bio-signal sensor data; (c) at least one processor configured to provide: (i) a music processor to segment the music data into a plurality of time epochs of music, each epoch of music linked to a time stamp;”)
 and wherein the programming instructions that when executed by the interpretation processing device are configured to cause the interpretation processing device to determine the determined aggregate likeness index (Para [0188] “After the song is tagged, the algorithm searches for similar songs based on online metadata (PROCESS)… para [0189] The algorithm suggests additional songs that Phil can purchase based on his positive mental states”)
comprises programming instructions when executed by the interpretation processor device are configured to cause the interpretation processor device to analyze the biometric data (para [0058] “Collected and analyzed data may be used to build a user profile that is specific to a user. The user profile data may be analyzed. Such as by machine learning algorithms, either individually or in the aggregate to function as a BCI, or to improve the algorithms used in the analysis.”)
and the environmental data to output a prediction of the determined aggregate likeness index (Para [0188] “After the song is tagged, the algorithm searches for similar songs based on online metadata (PROCESS)… para [0189] The algorithm suggests additional songs that Phil can purchase based on his positive mental states”) based on the one or more learning models. (Para [0058] “Collected and analyzed data may be used to build a user profile that is specific to a user. The user profile data may be analyzed. Such as by machine learning algorithms, either individually or in the aggregate to function as a BCI, or to improve the algorithms used in the analysis.”)
Chong, Ingrassia and GARTEN are analogous art because they are all directed to recommending music. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chong in view of Ingrassia to incorporate the teaching of GARTEN in order to have a system that recommends a 
One of ordinary skill in the art would have been motivated to make this modification in order to provide an electroencephalogram (EEG) that detects electrical activity in the brain to recommends music based on current emotional state of the user and desired state of the user as recognized by GARTEN (para [0005]).


Response to Arguments
Applicant's arguments filed 05/06/2020 have been fully considered but they are not persuasive. 
	Rejections under 35 USC § 101: 

Applicant asserts that “Claims 1-2, 5-16 and 19-24 were rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The analysis of the claims will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019) ("2019 PEG")… claim 1 specifies "a method for providing a music track for playing in a geographic location by a player device, the method comprising * * * receiving, by an interpretation module from the one or more electrical biometric sensors, biometric data sensed by the one or more electrical biometric sensors from each one of a group of one or more people in the geographical location, wherein the interpretation module resides in a recommendation engine and contains a processor having circuitry and logic that performs calculations and logic operations." This step does not recite a "mental process." The step requires an interpretation module (which resides in a recommendation engine and contains a processor having circuitry and logic) to receive biometric data from electrical biometric sensors that are sensing (making measurements) from each one of a group of one or more people. This is not a mental process. To argue otherwise is taking an unreasonable interpretation of the claim in light of the The Office parses the claim in an odd manner by referring to a portion of the preamble of claim 1 and only a portion of what is received by an interpretation module. The Office argues that the limitation encompasses under its broadest reasonable interpretation in light of the specification, the creation in the mind of recommending music track to end user in a geographic location and a person's emotional state. Claim 1 recites "A computer-executed method for providing a music track recommendation for playing in a geographic location by a player device" and is not directed to the creation in the mind of recommending music track. Claim 1 quite 74\37651\USM02132\2020-12-23_NFOA\37651.am3.doc simply is not directed to some mental process but a process that provides a music track for playing in a geographic location by a player device. Moreover, the recitation of "receiving, by an interpretation module from one or more electrical biometric sensors, biometric data sensed by the one or more biometric sensors" is also not a mental process. The biometric components are physical hardware components as made clear in the specification, and the interpretation module is also physical hardware containing a processor having circuitry and logic. These claim recitations are not mental processes being performed in the mind of a person.” (Remarks pg. 23-25)

Examiner response:
The Examiner respectfully disagrees. In regards to the argument “Claim 1 quite 74\37651\USM02132\2020-12-23_NFOA\37651.am3.doc simply is not directed to some mental process but a process that provides a music track for playing in a geographic location by a player device. Moreover, the recitation of "receiving, by an interpretation module from one or more electrical biometric sensors, biometric data sensed by the one or more biometric sensors" is also not a mental process. The biometric components are physical hardware components as made clear in the specification, and the interpretation module is also physical hardware containing a processor having circuitry and logic. These claim recitations are not mental processes being performed in the mind of a person.” 
The claim limitation of the hardware components are treated under step 2A Prong 2 as generic computer components and the generic computer components in these steps are recited at a high-level of generality (i.e., as a 
Regarding the argument with the limitation “receiving, by an interpretation module from one or more electrical biometric sensors, biometric data sensed by the one or more biometric sensors” is treated under Step 2B as explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. See MPEP 2106.05(g).


“Claim 1 further specifies "receiving, by the interpretation module from the environmental sensor, the environmental data corresponding to the geographical location." The environmental data is being received from a physical, non-human environmental sensor. The Office argues that this claim recitation is capable of being calculated in the mind. Given the nature of the environmental sensors, which in light of the specification encompass physical sensors such as a global positioning system, a weather collection system, one or more cameras, one or more microphones, photosensors, thermometers (See specification at [0032]), the human mind is not equipped to perform this claim recitation. This step does not recite a mental process and to argue otherwise is taking an unreasonable interpretation in light of the claim language and specification. Claim 1 further recites "analyzing, by the interpretation module, the biometric data received by the one or more biometric sensors from each one of the group of the one or more people in the geographical location and the environmental data corresponding to the geographical location." This step does not recite a "mental process." This step explicitly requires the interpretation module to analyze biometric data sensed by the biometric sensors and the environmental data (which is from the environmental sensor). This is not a human mental process. To argue otherwise is taking an unreasonable interpretation of this step in light of the claim language and the specification. In this regard, the specification at paragraph [0048] refers to the interpretation module 302 analyzing the data from the biometric sensors, the environmental sensors, and/or the user database using the learned models generated by the training module 301.” (Remarks pg. 25-26)

Examiner’s response:
The Examiner respectfully disagrees. Regarding the argument with the limitation “receiving, by the interpretation module from the environmental sensor, the environmental data corresponding to the geographical location.” is treated under Step 2B as explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. See MPEP 2106.05(g).
Regarding the arguments “analyzing, by the interpretation module, the biometric data received by the one or more biometric sensors from each one of the group of the one or more people in the geographical location and the environmental data corresponding to the geographical location." This step does not recite a "mental process." This step explicitly requires the interpretation module to analyze biometric data sensed by the biometric sensors and the environmental data (which is from the environmental sensor). This is not a human mental process.”
First, the one or more biometric sensor is considered as a generic computer components under Step 2A Prong 2. Second, a human can certainly analyze data by using observation and evaluation of the group of one or more people in a geographical location. Lastly, the independent claim 1 never recited analyzing data using learned models generated by the training module 301 therefore this argument is not related to the claim language. 

“Claim 1 further specifies, "determining by the interpretation module, based at least in part on the analyzed biometric data and environmental data, an aggregate likeness index with respect to a current music track being played in the geographical location, wherein the determined aggregate likeness index is based at least in part on processing in the interpretation module all the biometric data received by the one or more biometric sensors from each one of the group of the one or more people in the geographical location." This step does not recite a "mental process." This step explicitly requires the interpretation module to determine an aggregate likeness index, based at least in part on processing all the biometric data received by the one or more biometric sensors." Applicant amended the language to clarify and make clear that the "aggregate likeness index" is not a human "opinion" and not a mental process. The aggregate likeness index is supported in at least paragraphs [0048]-[0049] and [0051]. This step, being performed by integration module based at least in part upon biometric data received from the biometric sensors, is not a human process. To argue otherwise is taking an unreasonable interpretation of this step in light of the claim language and the specification. As provided in MPEP 2106.04(a)(2) II, when discussing SRI, where detecting suspicious activity by using network monitors and analyzing network packets was not a recited mental process, the claimed recited activity even if it could be performed by observation and the human mind, 

Examiner’s response:
The Examiner respectfully disagrees. “Applicant amended the language to clarify and make clear that the "aggregate likeness index" is not a human "opinion" and not a mental process. The aggregate likeness index is supported in at least paragraphs [0048]-[0049] and [0051].”
In regards to this argument the aggregate likeness index would still be abstract idea mental process because aggregate likeness index is just a number or metric that can be determined by judgement or evaluation. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  


 “Claim 1 further specifies, "providing an instruction from the recommendation module to the player device relating to the current music track being played based on the determined aggregate likeness index, the player device containing a processor having circuitry and logic that performs calculations and logic operations to play the music track." This step does not recite a "mental process." This step explicitly requires the recommendation module (which resides in a recommendation engine and contains a processor having circuitry and logic that performs calculations and logic operations) to provide an instruction to the player device (which contains a processor having circuitry and logic that performs calculations and logic operations to play music tracks) based upon the determined aggregate likeness index. This providing step, being performed by the recommendation module to the player device, is not a human process. To argue otherwise is taking an unreasonable interpretation of this step in light of the claim language and the specification. Accordingly, the steps of independent claim 1, properly considered as a whole and in light of the specification, do not recite mental processes. In this regard, the Office is directed to examples v, vi, and vii in MPEP 2106.04(a)(1) where claims directed to loading BIOS into a local computer, rearranging icons on a graphical user interface, and training a neural network for facial detection were found not to recite mental processes. Reference in the pending claims to the biometric sensors, the environmental sensor, the player device, the interpretation module, the recommendation module and the interaction of these non-human components as provided in light of the specification make clear that the claim elements do not recite mental processes. 

Examiner’s response:
The Examiner respectfully disagrees. Regarding the arguments with the limitation “providing an instruction from the recommendation module to the player device relating to the current music track being played based on the determined aggregate likeness index, the player device containing a processor having circuitry and logic that performs calculations and logic operations to play the music track." This step does not recite a "mental process.” 
The limitation would still be mental process because providing a recommendation to current music track could be done by a human based on metric or scores. The additional limitation of “the player device containing a processor having circuitry and logic that performs calculations and logic operations to play the music track” would be treated under Step 2A prong 2 as reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.



“Turning to Step 2A, Prong 2, independent claim 1 as a whole is not directed to an abstract27 I:\IBM\2874\37651\USM02132\2020-12-23_NFOA\37651.am3.doc idea, e.g., is not directed to a mere mental process. Even if the claims recite mental processes, the purpose of the Step 2A Prong 2 is to determine whether the claim as a whole is directed to an abstract idea. Mere recitation of a judicial exception does not mean that the claim is "directed to" that judicial exception under Step 2A, Prong 2. Instead under Prong 2, a claim that recites a judicial exception is not directed to that judicial exception, if the claim as a whole integrates the recited judicial exception into a practical application of that exception. As explained in MPEP 2106.04(d), Prong 2 requires the use of the considerations identified by the Supreme Court and the Federal Circuit to ensure that the claim as a whole "integrates the recited judicial exception into a practical application [that] will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort to monopolize the judicial exception." As provided in MPEP examiners should ensure that they give weight to all additional elements, whether or not they are conventional, when evaluating whether a judicial exception has been integrated into a practical application. Additional elements that represent well-understood, routine, conventional activity may integrate a recited judicial exception into a practical application." 

Examiner’s response:
The Examiner respectfully disagrees. Regarding the argument with the limitation “receiving, by the interpretation module from the environmental sensor, the environmental data corresponding to the geographical location.” is treated under Step 2B as explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. See MPEP 2106.05(g).

“The Office asserts at page 7 of the Office Action that the "the judicial exception is not integrated into a practical" stating that "the claim only recites additional elements that are mere instructions to implement an abstract idea" using a generic computer component. The Office concludes, after referring to some of the hardware, that "this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea." It is respectfully submitted that the Office's rationale and handling of the test is improper, particularly Step 2A Prong 2, where the analysis should be directed to determining whether the claim is directed to an abstract idea by considering the claim28 as a whole, e.g., the complete limitations together as a whole, to determine whether the claim recites something more than only a mere abstract idea. MPEP 2106.04(d) states that "Step 2A specifically excludes consideration of whether the additional elements represent well-understood, routine, conventional activity. Accordingly, in Step 2A Prong 2, examiners should ensure that they give weight to all additional elements, whether or not they are conventional, when evaluating whether a judicial exception has been integrated into a practical application. Additional elements that represent well-understood, routine, conventional activity may integrate a recited judicial exception into a practical application." Here, the Office clearly does not consider any of the other elements of the claim under Step 2A, prong 2. 

Examiner’s response:


“More specifically, the Office does not consider the interconnection and integration of the hardware components such that a practical application is performed beyond the mere "abstract idea." MPEP 2106.04(d) III states that: The Prong Two analysis considers the claim as a whole. That is, the limitations containing the judicial exception (not just the truncated limitations argued as mental processes) as well as the additional elements in the claim besides the judicial exception need to be evaluated together to determine whether the claim integrates the judicial exception into a practical application . . .the way in which the additional elements use or interact with the exception may integrate it into a practical application. Accordingly, the additional limitations should not be evaluated in a vacuum, completely separate from the recited judicial exception. Instead, the analysis should take into consideration all the claim limitations and how the limitations interact and impact each other when evaluating whether the exception is integrated into a practical application. Here the office has considered the additional elements in a vacuum and has not considered the integration and interconnection of the all the claim elements or the claim as a whole. The integration of the claim elements improves on the technology, for example the patented technology in USP 10,482,124, and USP 9,449,084 to Chong, as further explained above when discussing the 103 obviousness rejection. For at least these reasons, claim 1 is not directed at an "abstract idea." If the claims do not recite additional elements sufficient to amount to a practical 29 I:\IBM\2874\37651\USM02132\2020-12-23_NFOA\37651.am3.docapplication why is it that the Office needed to combine at least two patent application references to reject the claims. Further a comparison of the claims allowed in USP 10,482,124, and USP 9,449,084, which both issued from the US Published Application No. 2016/0371372 to Chong (hereinafter "Chong"), one of the references used to reject the current claims, demonstrates that the currently pending claims are not directed to an abstract idea, but rather an improvement in technology. Applicant has not argued Step 2B as independent claim 1 does not recite a mental process under Step 2A, Prong 1, and is not directed at an 

Examiner’s response:
The Examiner respectfully disagrees. Examiner definitely considered the claim as a whole and  clearly point out which limitations fall under mental process under Step 2A Prong 1, which limitations are considered extra solution activity, and which limitation/elements are considered generic computer components under the 2019 101 PEGs. Please refer back to pg. 4-38 of the Office Action and Examiner has stated why the claim would fall under 101 abstract idea mental process for each of the three prong analysis for all the pending claims. 



Rejections under 35 USC § 103: 

Applicant assert that “Chong does not disclose, teach, or suggest (a) receiving biometric data corresponding to each one of a group of one or more people in a geographical location; (b) analyzing the biometric data corresponding to each one of the group of the one or more people; (c) determining an aggregate likeness index based at least in part on processing all the biometric data received ... from each one of the group of the one or more people; (d) receiving the determined aggregate likeness index; or (e) providing an instruction relating to Chong does not disclose, teach, suggest, or contemplate receiving biometric data from each one of a group of one or more peopleBM\2874\37651\USM02132\2020-12-23_NFOA\37651.am3.doc  in the geographic location. The material from paragraph [0037] cited by the Office, namely, "the situational model component includes: (1) a situational model specifying current locations, time relation, motion status, active relationships, current activity", does not support the Office's argument that Chong discloses receiving biometric data from each one of a group or one or more people in the geographic location. Claim 1 requires biometric data to be received from each one of a group of people in the geographic location. Chong does not contemplate in paragraph [0037] receiving biometric data from multiple people in a group.” (Remarks pg. 11-12)

Examiner’s response:
The Examiner respectfully disagrees. First the claim language recites “…receiving biometric data from each one of a group of one or more peopleBM\2874\37651\USM02132\2020-12-23_NFOA\37651.am3.doc ” which has been interpreted as receiving biometric data from each person in a group, wherein a group can just be one person or more. Chong teaches receiving biometric data from a user see abstract and para [0037] the situational model comprises location, time location, motion status and current activity under the context awareness platform. FIG. 1 shows a flow chart of sensor fusion platform 103 and life index identifier 104 collects raw data from wearable sensor 101 and 102 and gets transfer down to context awareness platform and para [0032] indicated that based upon the raw data collection from the wearable sensors 101 and 102 an activity identifier may determine based on physical motion as a classification of physical motion or activity of the user. 

“Similarly, the Office argues that Chong discloses and/or teaches analyzing ... the biometric data from ... each one of the group of one or more people in a geographic location citing to paragraph [0029]. The material from paragraph [0029] cited by the Office, namely, "the biometric sensors may be embedded on the mobile device, or coupled wired or wirelessly to the mobile device through third-party wellness wearable devices . .. Body biometrics of the user may change when the user engages in different activities or enters different environments", does not support the Office's argument that Chong discloses may refer to biometric sensors, but Chong does not refer to receiving and/or analyzing biometric data from each one of a group of people in a geographic location.” (Remarks pg. 13)

Examiner’s response:
The Examiner respectfully disagrees. Chong teaches receiving electrical biometric data from a user see abstract and the sensors 101 and 102 data are received and analyze and processed by the sensor fusion platform 103 to generate feature vectors see para [0040] and [0029]. 


“The Office Action acknowledges that "Chong does not teach an aggregate likeness index with respect to a current music track being played in the geographical location, wherein the determined aggregate likeness index is based at least in part on processing in the interpretation 1:\IBM\2874\37651\USM02132\2020-12-23_NFOA\37651.am3.doc module all the biometric data received by the one or more biometric sensors from each one of the group of the one or more people in the geographic location; receiving, by a recommendation module from the interpretation module, the determined aggregate likeness index, .. . and providing an instruction from the recommendation module to the player device relating to the current music track being played based on the determined aggregate likeness index. The Office argues that Ingrassia teaches: an aggregate likeness index with respect to a current music track being played in the geographic location citing to paragraph [0044]; wherein the determined aggregate likeness index is based at least in part on processing . .. all the ... data received by the one or more ... sensors from each one of the group of the one or more people in the geographical location citing to paragraph [0038]; receiving, by the recommendation module from the interpretation module, the determined aggregate likeness index citing to paragraph [0039]; and providing an instruction from the recommendation module to the player device relating to the current music track being played based upon the determined aggregate likeness index citing to paragraph [0041]. Ingrassia does not remedy the deficiencies of Chong, and thus even assuming arguendo that one of skill in the art would combine Ingrassia with Chong (which applicant does not concede or acknowledge), such combination would not render independent claim 1 obvious, nor dependent claims 2, 5-6, and/or 8-9. Ingrassia does not disclose, teach, or suggest (a) receiving biometric data corresponding to each one of a group of one or more people in a geographical location; (b) analyzing the biometric data corresponding to each one of the group of the one or more people; (c) determining an aggregate likeness index based at least in part on processing all the biometric data received by the one or more electrical biometric sensors from each one of the group of the one or more people; (d) receiving the determined aggregate likeness index; or (e) providing an instruction14 I:\IBM\2874\37651\USM02132\2020-12-23_NFOA\37651.am3.doc relating to the current music track being played based upon the determined aggregate likeness index. Neither Chong nor Ingrassia disclose, teach, or suggest, receiving biometric data sensed by the one or more electrical biometric sensors from each one of a group of people in the geographical location.” (Remarks pg. 14-15)

Examiner’s response:
The Examiner respectfully disagrees. Examiner notes that “aggregate likeness of index” has been interpreted as rating music track in the previous Office Action on pg. 45 and Ingrassia teaches user rating each song as well as user’s preferences with musical properties and different types of songs and genre see para [0044]. 

“In addition, neither Chong nor Ingrassia disclose, teach, or suggest determining an aggregate likeness index based at least in part on processing all the biometric received by the one or more electrical biometric sensors from each one of the group of people in the geographical location. The Office Action cites to paragraph [0038] in Ingrassia to support its position that Ingrassia teaches an aggregate likeness index based all the data received by the one or more ... sensors from each one of the group of the one or more people in the geographic location. But Ingrassia does not disclose or teach determining an aggregate likeness index based upon biometric data from each one of the group of people in the geographic location. Paragraph [0038] in Ingrassia only refers to "asking the user". "A context aware system that can automatically suggest relevant tags based upon location, time, activity, and other sensor values" does not disclose, teach, suggest, or even contemplate receiving biometric data from each of one of a group of people and/or determining an aggregate likeness index based upon biometric data received ... from each one of a group of the one or more people in a geographic location." For each of these reasons, the rejection of independent 
15 1:\IBM\2874\37651\USM02132\2020-12-23_NFOA\37651.am3.doc 
Examiner’s response:
The Examiner respectfully disagrees. Ingrassia further teaches in para [0038] that context data is collected to anchor the user’s ratings and asking user to describe or tag the situation by collecting relevant sensor readings[corresponds to biometric data] and tag a particular context based on location or activity see para [0038] “A more practical and desirable context-aware system is one that can automatically suggest relevant tags based on location, time, activity, and other sensor values.”


Independent claim 15 is similar to independent claim 1 and is allowable for substantially the same reasons as independent claim 1. Applicant has not argued the independent allowability of dependent claims 20 and 23-24, but reserves the right to argue the independent basis of patentability of the dependent claims, should it become necessary. For at least the above reasons, the rejection of independent claims 1 and 15 as obvious in view of Chong in combination with Ingrassia should be withdrawn, and claims 1 and 15 indicated as allowable. For the reasons that independent claims 1 and 15 are allowable, dependent claims 2, 5-6, 8-9, 15-16, and 19-24 should also be allowable. Applicant has not argued the independent allowability of dependent claims 2, 5-6, 8-9, 15-16, or 19-24, but reserves the right to argue the independent basis of patentability of the dependent claims, should it become necessary. Applicant respectfully requests the withdrawal of the rejection of claims 1, 2, 5-6, 8-9, 15-16, and 19-20 based upon the combination of Chong and Ingrassia, and allowance thereof.” (Remarks pg. 16)
Examiner’s response:
The Examiner respectfully disagrees. Examiner has rejected independent claim 15 the same way as independent claim 1 because they are analogous claim. Please see responses to arguments in regards to independent claim 1 above. 


Independent claim 10
“The Office argues that Chong discloses (i) receiving from a biometric sensor, biometric data corresponding to all the one or more people, and (ii) analyzing the biometric data corresponding to all the one or more people in the geographical location citing in both instances to paragraph [0028]. Chong does not disclose and/or teach "receiving ... biometric data sensed by the one or more electrical biometric sensors from each one of a group of one or more people in the geographical location" and does not disclose or teach "analyzing ... the biometric data corresponding to each one of the group of the one or more people in the geographical location" as recited in independent claim 10. Paragraph [0028] recites that "In use, the mobile device sensors 101 may be embedded or integrated as physical and/or virtual sensors in a mobile device, while the wearable device sensors 102 may be coupled ... to a mobile device." Paragraph [0028] continues stating that the biometrics information of users can be obtained based upon the data collected by the biometrics sensors." Paragraph [0028] does not disclose, teach or suggest that biometric data is received or analyzed from each one of a group of people. The use of the plural "users" in paragraph does not suggest otherwise as "users" in the context of paragraph [0028] in Chong is directed to using biometric data from a single user, but that Chong can be applied to different users. The Office also argues that Chong discloses determining based upon an analysis of the biometric data corresponding to all the one or more people in the geographical location and the environmental data citing to paragraph [0033] & [0034]. The Office does not argue that Chong determines the current scene description based upon an analysis of the biometric data corresponding to each of the one or more people in the geographical location and the environmental data. Paragraphs [0033]&[0034] of Chong do not disclose, refer to, teach, or suggest analyzing the biometric data from each one of a group of one or more people and determining a current scene description based on the analysis of the biometric data from each one of the group of one or more people at the geographical location and the environmental data at that geographical location.”

Examiner’s response:
The Examiner respectfully disagrees. Examiner has rejected independent claim 10 the same way as independent claim 1 because they are analogous 


“Claims 7 and 19 were rejected under 35 U.S.C. § 103 as being unpatentable over Chong in view of Ingrassia and further in view of U.S. Patent Publication No. 2015/0297109 to Garten et al. (hereinafter "Garten").  Claim 7 depends from independent claim 1, while claim 19 depends from independent claim 15. Garten does not remedy the deficiencies of Chong in combination with Ingrassia and for at least these reasons, the rejection of claims 7, and 19 should be withdrawn. For at least the reasons that independent claims 1 and 15 are allowable, dependent claims 7, and 19 should also be allowable. Applicant has not argued the independent allowability of dependent claim 7, or 19,” (Remarks pg. 19-20)

Examiner’s response:
The Examiner respectfully disagrees. There isn’t a specific remarks why the combination of the references failed to teach dependent claims 7 and 19 therefore the Examiner will maintain the 35 USC rejection for dependent claims 7 and 19.  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN C MANG whose telephone number is (571)270-7598.  The examiner can normally be reached on Mon - Fri 8:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on 5712729767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/V.M./Examiner, Art Unit 2126       
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126